DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/23/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 54-57, 60-61, 66, 67, 69, 71, 77 and 81-82 have been amended.
Claim 54-67, 69-72, 74-78 and 81-82  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
Examiner maintains Examiner’s 35 USC 101 rejection. To overcome Examiner’s 35 UCC 101 rejection, Examiner suggests that Applicant remove the information processing and mental process steps from Applicant’s claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 PEG
Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]-[0015], [0068]) that the need to remind patients to adhere to their medication schedule so that the patient’s condition can be better managed, and there is a need to provide healthcare providers with adherence and usage data for review and treatment adjustment and/or intervention. So a need exists to organize these human interactions through monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces using the steps of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc.  Applicant’s system/apparatus monitors and tracks patient adherence, provides notifications and analyzes and visualizes adherence data on user interfaces and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 54-67, 69-72, 74-78 and 81-82 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 54, 77 and 81 is/are directed to the abstract idea of “monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0007], [0015], [0068]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 54-67, 69-72, 74-78 and 81-82 recite an abstract idea.
Claim(s) 54, 77 and 81 is/are directed to the abstract idea of “monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0007], [0015], [0068]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 54-67, 69-72, 74-78 and 81-82 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/apparatus for performing the steps “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc., that is “monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces,” etc. The limitation of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 54-67, 69-72, 74-78 and 81-82 recite an abstract idea. 
The claim(s) recite(s), in part, a system/apparatus for performing the steps of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc., that is “monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 54-67, 69-72, 74-78 and 81-82 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, networks, computer systems, interfaces, displays (Applicant’s Specification [0007], [0071]-[0072], [0075]-[0079]), etc.) to perform steps of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, networks, computer systems, interfaces, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional 
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, networks, computer systems, interfaces, displays, etc.). At paragraph(s) [0007], [0071]-[0072], [0075]-[0079], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, networks, computer systems, interfaces, displays,” etc. to perform the functions of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc. The recited “processors, networks, computer systems, interfaces, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 54-67, 69-72, 74-78 and 81-82 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 55-67, 69-72, 74-76, 78 and 82 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 55-67, 69-72, 74-76, 78 and 82 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 55-67, 69-72, 74-76, 78 and 82 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 55-67, 69-72, 74-76, 78 and 82 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 54, 77 and 81.

Response to Arguments
Applicant’s arguments filed 11/23/2020 with respect to claims 54-67, 69-78 and 81-82 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/23/2020.
Applicant’s arguments filed on 11/23/2020 with respect to claims 54-67, 69-78 and 81-82 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Processor
Paragraph [0007] or Applicant’s Specification recites “a processor configured to cause the accessory to provide a notification to the patient…” Applicant’s arguments with regard to the statement that Applicant’s claims “do not recite ‘executed by a computer/processor’” are not persuasive.
Mental Process
Applicant’s claims are directed to the abstract idea of monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces. The claimed method requires the steps of ‘processors, networks, computer systems, interfaces, displays,” etc.. This mental process of monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps 
Information Processing Computer
Further, Applicant’s claimed invention is directed to “monitoring and tracking patient adherence, providing notifications and analyzing and visualizing adherence data on user interfaces,” etc. (Applicant’s Specification, Abstract, [0002], [0007], [0015], [0068]) through the steps of “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Improvements
Despite recitation of processors, networks, computer systems, interfaces, displays, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as local storage and wireless transmission of locally stored data. The processors, networks, computer systems, interfaces, displays recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “achieving technical benefits,” “medication dispensers improved over the prior art,” “prevention of false positives,” “usage tracking,” “allowance of novice/noncompliant users to maintain medication schedules,” “wireless communication,” and “outputting audible sounds,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, 
Step 2A, Prong 2, Abstract Idea Cannot Supply the Inventive Concept
Applicant’s reliance on “achieving technical benefits,” “medication dispensers improved over the prior art,” “prevention of false positives,” “usage tracking,” “allowance of novice/noncompliant users to maintain medication schedules,” “wireless communication,” and “outputting audible sounds,” etc. is misplaced because “the abstract idea itself cannot supply the invention concept, no matter how groundbreaking the advance” (Trading Technologies International, Inc. v IBG LLC). Thus, the claims do not integrate the recited abstract idea into a practical application. Accordingly, Applicant’s argument is not persuasive.
Step 2B, Generic Components Do Not Provide an Inventive Concept
Generic components such as Applicant’s recited “processors, networks, computer systems, interfaces, displays,” etc. do not provide an inventive concept (Mortgage Grader, Inc. v First Choice Loan Services Inc. “generic computer components such as ‘interface’, ‘network’ and ’database’…do not satisfy the inventive concept requirement). Again, “the abstract idea itself cannot supply the invention concept, no matter how groundbreaking the advance” (Trading Technologies International, Inc v IBG LLC). Thus, the claims do not integrate the recited abstract idea into a practical application. Accordingly, Applicant’s argument is not persuasive.
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. Applicant’s claims do not impose any meaningful limit on the method of collection, organization, grouping and storage of data. Rather the processors, networks, computer systems, interfaces, displays elements recite generic technology for implementing the claimed abstract idea.
Step Elements 
The step elements of Applicant’s claims, “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” are each themselves abstract, 
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, networks, computer systems, interfaces, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, networks, computer systems, interfaces, displays” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Disease Treatment
Further, in Vanda the claims were directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome. More specifically claim 1 of Vanda recites, “administering specific dose ranges of iloperidone depending on the patient’s CYP2D6 genotype.” In contrast, Applicant’s claims “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data” which are directed to monitoring and tracking patient adherence, providing 
Similarly, Classen teaches in Claim 1 of the ‘739 patent, “immunizing said subject according to a subject immunization schedule,” and the claims in Classen were found to be “directed to a specific, tangible application,” that is “a method of lowering the risk of chronic immune-mediated disorder, including the physical step of immunization on the determined schedule.” 
Significantly More
The Examiner is not persuaded that “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0007], [0071]-[0072], [0075]-[0079] describing generic computer components (i.e. processors, networks, computer systems, interfaces, displays, etc.). And considered as an ordered combination, the computer components of Applicant’s system/apparatus add nothing that is not already present when the steps are considered separately. 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “outputting data, sensing data, storing data, transmitting,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/apparatus does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Improving Another Field
Further, the mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field.  Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. 
The claims are not directed to any other technological field other than computer data processing of healthcare data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to a mental process and a certain method of organizing the human activities.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant’s specification.
The Applicant has not come forward with sufficient evidence to a finding that additional claim elements related to “outputting sounds, sensing conditions, storing data regarding sensed conditions, transmitting stored data,” etc., whether considered individually or as an ordered combination, are an improvement to the functioning of the computer itself or a meaningful limitation sufficient to confer patent eligibility under § 101. See Alice, 134 S. Ct. at 2350-51 (“generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself”) (citing Mayo, 132 S. Ct. at 1297); see also Diamond v Diehr, 101 S. Ct. 1048, 1059 (1981) (“limit[ing] the use…to a particular technological environment” and “insignificant post-solution activity will not transform an unpatentable principle into a patentable process”) (citing Parker v. Flook, 437 U.S. 584 (1978)). Applicant’s argument is not persuasive.
Novelty vs Inventiveness
Further, the concept of inventiveness is distinct from that of novelty. Novelty is the question of whether the claimed invention is new. Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise. The inventiveness inquiry of 35 USC 101 should not be confused with the separate novelty inquiry of 35 USC 102 or the obviousness inquiry of 35 USC 103. Indeed, the Supreme Court has cautioned that “[t]he obligation to determine what type of discovery is sought to be patented must precede the determination of whether that discover is, in fact, new or obvious.” Flook, 437 US at 593 (Amdocs (Israel) Limited v. Openet Telecom, Inc.). Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
De La Huerga et al. (US 2001/0028308) discloses an interactive medication container.
De La Huerga et al. (US 2003/0099158) discloses an interactive medication container.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626